Case 1:20-cv-04944-GBD Document 21-2 Filed 08/27/20 Page 1 of 4




        Exhibit B
                    Case 1:20-cv-04944-GBD Document 21-2 Filed 08/27/20 Page 2 of 4


              Gary Sons - Ideanomics, Inc. (IDEX)
               Class Period 03/20/20 - 06/25/20


              Net Loss (Net Amount Paid Paid in CP Minus Value of
                in CP Minus Value of Net Net Shares Held to Date
                   Shares Acquired in CP Using 90-Day Mean Share
               Using 90-Day Mean Share       Price) Minus Amount
                                  Price)            Sold Post CP)
FIFO Losses                 $434,793.77              $357,396.04
LIFO Losses                 $434,793.77              $315,396.04
                              Case 1:20-cv-04944-GBD           Document
                                            Loss Analysis for Gary              21-2Inc. (IDEX)
                                                                   Sons - Ideanomics,    Filed 08/27/20 Page 3 of 4
                                                                         Class Period 03/20/20 - 06/25/20
                                                                                     FIFO
                                               PURCHASES                                                                                      SALES
                      Date          Shares      Share Price                    Amount Paid                       Date          Shares        Share Price                Amount Received
 Pre-Class Held
   Class Period       06/25/20          700           $2.6300                      $1,841.00
     Purchases        06/25/20        2,360           $2.6250                      $6,195.00
                      06/25/20      121,780           $2.6600                    $323,934.80
                      06/25/20      137,473           $2.6500                    $364,303.45
                      06/25/20          100           $2.6450                        $264.50
                      06/25/20       37,587           $2.6700                    $100,357.29
                      06/25/20       50,000           $2.6900                    $134,500.00
     Post Class       07/02/20        4,234           $1.5100                      $6,393.34 Post Class          07/02/20         9,845           $1.6600                     $16,342.70
     Purchases        07/02/20       27,206           $1.5200                     $41,353.12      Sales          07/02/20        39,351           $1.6500                     $64,929.15
                      07/02/20      285,473           $1.5300                    $436,773.69                     07/02/20       300,804           $1.6000                    $481,286.40
                      07/02/20       15,400           $1.5298                     $23,558.92                    *7/7/2020         5,000           $1.6400                      $8,200.00
                      07/02/20          200           $1.5290                        $305.80                    *7/7/2020        16,000           $1.6400                     $26,240.00
                      07/02/20          200           $1.5275                        $305.50                    *7/7/2020         2,300           $1.6400                      $3,772.00
                      07/02/20       17,287           $1.5250                     $26,362.68                    *7/7/2020           500           $1.6400                        $820.00
                                                                                                                *7/7/2020       205,401           $1.6400                    $336,857.64
                                                                                                                *7/7/2020       120,799           $1.6400                    $198,110.36
* On 07/07/20 movant actually sold 5,000 shares at $1.29, 16,000 shares at $1.285, 2,300 shares at $1.2825, 500 shares at $1.281, 205,401 shares at $1.28, and 120,799 shares at $1.27. However, under the
PSLRA’s loss limitation, 15 U.S.C. § 78u-4(e)(2), Movant’s losses are calculated by using the mean trading price of IDEX between 06/26/20 and 07/07/19, $1.64.
  Total Shares Acquired in CP        350,000         Total Amt. Paid in CP       $931,396.04      Total Shares Sold in CP              0     Total Amt. Sold in CP                 $0.00
                                                                                                     Post CP Shares Sold         350,000     Post CP Amount Sold             $574,000.00
                                                                                             Total Shares Sold to Current        350,000 Total Amt. Sold to Current          $574,000.00 ALTERNATIVE

                                        Actual Net Shares Acquired in CP             350,000 (CP Retained Shares)
                                                                                                                                              Net Amount Paid in CP          $931,396.04
                                                                                                                  Net Amount Paid in CP Minus Sold to Current Date           $357,396.04 ALTERNATIVE
                          Calculation Using 90-Day Lookback
                         Net Shares Acquired in CP (CP Retained Shares)               350,000 Automatically 0 if Negative
         Net Shares Acquired During Class Period Held to Current Date                       0 Automatically 0 if Negative (ALTERNATIVE)

                                                                                           90-Day Mean Share Price after last Day of CP              $1.42

                                                                   Value of Net Shares Acquired in CP Using 90-Day Mean Share Price          $496,602.27
                                                 Value of Net Shares Acquired in CP and Held to Date Using 90-Day Mean Share Price                 $0.00 ALTERNATIVE
                                       Net Amount Paid in CP Minus Value of Net Shares Held to Date Using 90-Day Mean Share Price            $931,396.04 ALTERNATIVE

                                                     Net Loss (Net Amount Paid in CP Minus Value of Net Shares Acquired in CP Using 90-Day Mean Share Price)                 $434,793.77
                         Net Loss ((Net Amount Paid in CP Minus Value of Net Shares Held to Date Using 90-Day Mean Share Price) Minus Amount Sold Post CP)                   $357,396.04 ALTERNATIVE
                              Case 1:20-cv-04944-GBD           Document
                                            Loss Analysis for Gary              21-2Inc. (IDEX)
                                                                   Sons - Ideanomics,    Filed 08/27/20 Page 4 of 4
                                                                          Class Period 03/20/20 - 06/25/20
                                                                                      LIFO
                                                PURCHASES                                                                                      SALES
                      Date          Shares       Share Price                    Amount Paid                        Date         Shares        Share Price                 Amount Received
 Pre-Class Held
   Class Period       06/25/20           700           $2.6300                      $1,841.00
     Purchases        06/25/20         2,360           $2.6250                      $6,195.00
                      06/25/20       121,780           $2.6600                    $323,934.80
                      06/25/20       137,473           $2.6500                    $364,303.45
                      06/25/20           100           $2.6450                        $264.50
                      06/25/20        37,587           $2.6700                    $100,357.29
                      06/25/20        50,000           $2.6900                    $134,500.00
     Post Class       07/02/20         4,234           $1.5100                      $6,393.34 Post Class         *7/2/2020         9,845           $1.7600                     $17,327.20
     Purchases        07/02/20        27,206           $1.5200                     $41,353.12      Sales         *7/2/2020        39,351           $1.7600                     $69,257.76
                      07/02/20       285,473           $1.5300                    $436,773.69                    *7/2/2020       300,804           $1.7600                    $529,415.04
                      07/02/20        15,400           $1.5298                     $23,558.92                     07/07/20         5,000           $1.2900                      $6,450.00
                      07/02/20           200           $1.5290                        $305.80                     07/07/20        16,000           $1.2850                     $20,560.00
                      07/02/20           200           $1.5275                        $305.50                     07/07/20         2,300           $1.2825                      $2,949.75
                      07/02/20        17,287           $1.5250                     $26,362.68                     07/07/20           500           $1.2810                        $640.50
                                                                                                                  07/07/20       205,401           $1.2800                    $262,913.28
                                                                                                                  07/07/20       120,799           $1.2700                    $153,414.73
* On 07/02/20 movant actually sold 9,845 shares at $1.66, 39,351 shares at $1.65, and 300,804 shares at $1.60. However, under the PSLRA’s loss limitation, 15 U.S.C. § 78u-4(e)(2),
Movant’s losses are calculated by using the mean trading price of IDEX between 06/26/20 and 07/02/19, $1.76.
  Total Shares Acquired in CP         350,000        Total Amt. Paid in CP        $931,396.04      Total Shares Sold in CP              0     Total Amt. Sold in CP                 $0.00
                                                                                                      Post CP Shares Sold         350,000     Post CP Amount Sold             $616,000.00
                                                                                              Total Shares Sold to Current        350,000 Total Amt. Sold to Current          $616,000.00 ALTERNATIVE

                                         Actual Net Shares Acquired in CP             350,000 (CP Retained Shares)
                                                                                                                                                Net Amount Paid in CP         $931,396.04
                                                                                                                   Net Amount Paid in CP Minus Sold to Current Date           $315,396.04 ALTERNATIVE
                           Calculation Using 90-Day Lookback
                         Net Shares Acquired in CP (CP Retained Shares)                350,000 Automatically 0 if Negative
         Net Shares Acquired During Class Period Held to Current Date                        0 Automatically 0 if Negative (ALTERNATIVE)

                                                                                            90-Day Mean Share Price after last Day of CP              $1.42

                                                                    Value of Net Shares Acquired in CP Using 90-Day Mean Share Price           $496,602.27
                                                  Value of Net Shares Acquired in CP and Held to Date Using 90-Day Mean Share Price                  $0.00 ALTERNATIVE
                                       Net Amount Paid in CP Minus Value of Net Shares Held to Date Using 90-Day Mean Share Price              $931,396.04 ALTERNATIVE

                                                      Net Loss (Net Amount Paid in CP Minus Value of Net Shares Acquired in CP Using 90-Day Mean Share Price)                 $434,793.77
                         Net Loss ((Net Amount Paid in CP Minus Value of Net Shares Held to Date Using 90-Day Mean Share Price) Minus Amount Sold Post CP)                    $315,396.04 ALTERNATIVE
